

116 HR 5148 IH: Higher Education Standards Improvement Act
U.S. House of Representatives
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5148IN THE HOUSE OF REPRESENTATIVESNovember 18, 2019Mr. Levin of California (for himself, Ms. Brownley of California, and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo improve program integrity through State evaluation of institutions of higher education,
			 requirements for student complaint submissions, and the establishment of
			 policies and procedures to address closure of institutions of higher
			 education, and for other purposes.
	
 1.Short titleThis Act may be cited as the Higher Education Standards Improvement Act. 2.State responsibilitiesSection 495(a) of the Higher Education Act of 1965 (20 U.S.C. 1099a(a)) is amended—
 (1)in paragraph (2)— (A)by inserting and the accrediting agency or association involved after Secretary;
 (B)by striking revokes a license and inserting takes a negative action, or revokes a license,; and (C)by striking and at the end;
 (2)in paragraph (3), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
				
 (4)evaluate each institution of higher education located in the State or seeking authorization to operate in the State to determine if such institution of higher education meets the applicable standards of the State relating to—
 (A)facilities, equipment, and supplies; and (B)measures of program length and other factors relevant for a student or graduate to receive a professional license from the State;
 (5)certify to the Secretary that the State shall— (A)accept student complaints from—
 (i)all students attending an institution of higher education located in the State; and (ii)all students who are residents of the State and attend an institution of higher education not located in the State through correspondence or distance education; and
 (B)report to the Secretary and accrediting bodies— (i)relevant student complaints received by the State, including multiple student complaints that present consistent allegations with respect to an institution of higher education in the State; and
 (ii)such other complaints the Secretary determines necessary; and (6)establish policies and procedures to anticipate and respond to the closure of an institution of higher education, which shall include—
 (A)the maintenance of sufficient cash reserves (or an equivalent alternative) in accordance with regulations issued pursuant to section 498(c)(6)(A) to ensure repayment of any required refunds;
 (B)a plan to address ensuring custodial record-keeping of institutional records and student transcripts in the case of such a closure;
 (C)the maintenance of contact information adequate to ensure communication directly between the State and each student in the case of such a closure; and
 (D)in the case of an institution of higher education located in the State, to develop a process to identify when a campus of such institution of higher education closes in any State..
			